DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Invention II, claims 9-16, in the reply filed on June 8, 2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites that “the workpiece clamp is electrically coupled to the power source via a second cable.”  This makes the claim indefinite since it implies that the apparatus has a first cable that has not yet been recited.  For purposes of examination it is presumed that Applicant meant to recite that the clamp has its own wire/cable for electrically coupling to the power source.   
Claim 12 recites, “wherein the controller and timer are disposed about the power source.  It is unclear as to what is meant by “about the power source” as related to the configuration of the apparatus.  Does this mean that it is within the vicinity of the power source but not necessarily connected to it, or does it mean that it resides within the same structure/housing of the power source as seen in Fig. 2?  For purposes of Examination it is presumed that it resides within the same structure/housing of the power source.
Claim 14 recites, “wherein the switch is disposed about a portion of the ultrasonic cutter.”  It is unclear as to what is meant by “about the power source” as related to the configuration of the apparatus.  Does this mean that it is within the vicinity of the power source but not necessarily connected to it, or does it mean that it resides within the same structure/housing of the power source as seen in Fig. 2?  For purposes of Examination it is presumed that it resides within the same structure/housing of the power source.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Model 170 Ultrasonic Disc Cutter Instruction Manual (Hereinafter “D1”) in view of King, JR. et al. (US 20140331834).
D1 discloses an ultrasonic disc cutter comprising of: an ultrasonic cutter; a power source; and aluminum specimen plate; an electrical circuit comprising of: a controller; an ultrasonic cutter; a timer; and a switch; wherein the ultrasonic cutter is coupled to the power source, wherein the power source is coupled to the  a (Fig. 3, 4, B1, B2, B3, B4; pages 3-4, 11, 17-19). 
The power source is connected to the power source and the aluminum plate through a wire/cable, but D1 is silent as to whether the wire/cable that is connected to the aluminum plate is connected via a clamp.  It is the position of the Examiner that using a clamp to electrically connect a piece being worked/cut upon is known and conventional in the art and would have been obvious to one of ordinary skill in the art to use in the apparatus of D1.  King discloses a groundable pipe cutter (Abstract). King discloses that it is known and conventional in the art to use a clamp to electrically connect a substrate being cut to create a grounding circuit.  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the clamp of King in the apparatus taught by D1 because one of ordinary skill in the art would have been able to carry out such a substitution to achieve the predictable result of providing a known successful and conventional electrical connection/circuit on a substrate being cut upon.   “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).
Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, the apparatus of the above references as combined contains all of the structural limitations of claim 9.
As to claim 10 and 11, the apparatus of claim 9 is taught as seen above.  The apparatus of the above references as combined uses a wire/cable to connect the cutter to the power source as well as a separate wire/cable connecting the clamp/aluminum plate to said power source.  
	As to claim 12, the apparatus of claim 9 is taught as seen above.  D1 discloses that the controller and timer reside in the same structure/housing as the power source.
	As to claim 13, the apparatus of claim 9 is taught as seen above.  D1 discloses that the timer can perform a time delay of 10 seconds (page 11).
	As to claim 14, the apparatus of claim 9 is taught as seen above.  D1 discloses that the switch is placed within the same structure/housing as the ultrasonic cutter (Fig. 5).
	As to claim 15, the apparatus of claim 9 is taught as seen above.  D1 discloses that the controller can be configured to turn off power to the ultrasonic cutter when the switch is activated.
	As to claim 16, the apparatus of claim 15 is taught as seen above.  D1 discloses that the controller can be configured to actuate/operate the timer concurrently with the switch being activated (page 11).






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C CAILLOUET whose telephone number is (571)270-3968. The examiner can normally be reached M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILLIP TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER C CAILLOUET/Examiner, Art Unit 1745                                                                                                                                                                                                        
/GEORGE R KOCH/Primary Examiner, Art Unit 1745